Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  
Priority
Instant application 16923047, filed 07/07/2020 claims priority as follows:

    PNG
    media_image1.png
    83
    369
    media_image1.png
    Greyscale
.
The priority document is not in English.  The 07/07/2020 date is granted.

Information Disclosure Statement
	All references from the IDS received 07/07/2020 and 01/19/2021 have been considered unless marked with a strikethrough.  Further, the third party submission submitted on 11/26/2021 has been considered.
Response to Restriction Election
	In the response received 09/13/2022 Applicant elects compound 1 of formula 1 and compound 9 of formula 2.
	
    PNG
    media_image2.png
    163
    201
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    288
    271
    media_image3.png
    Greyscale
.
	If the elected specie is not identified in the art then Examiner will expand his search.  The elected species were identified in the art (see 103 rejections below).  In addition, Examiner expanded his search to additional species (see 102 rejections for example).


Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2, 4, 12 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by US-20160197277 (“the ‘277 publication”, made of record on the third party submission).
The ‘277 publication teaches at [0256]-[0261] a first electrode a hole transporting layer a second hole transporting layer (H4) which is a hole transporting region, a light emitting layer, and electron transport/injecting layer, and a cathode.  These are stacked in that order in the device.  The stack of the two hole transporting layers is the region.  Further, the ‘277 publication teaches a glass substrate as an ITO electrode at [0256], vapor deposition to cover the transparent electrode to form a film with a thickness of 10 nm at [0257], X1 as an amine on the film at [0258], H1-H17 as a second hole transporting material with a thickness of 10 nm.  Further, the ‘277 publication teaches BH as a host compound and a dopant compound BD as a fluorescent emitting material.  Still further, the ‘277 publication teaches depositing ET1 and ET2 and LiF at [260] to 25 nm, 10 nm and 1 nm to form the electron transporting/injecting layer.  Further, Al was deposited to 80 nm to form the cathode.   Still further, the ‘277 publication teaches a refractive index of H4 as 1.78 and X1 of 1.99 at page 2, line 4-13.  With respect to claim 2, the ‘277 publication teaches at [259] BH and BD as fluorescent emitting materials being vapor co-deposited to a thickness of 25 nm.  With respect to claim 4, the refractive indexes are taught as above 1.99 – 1.78 = 0.21 which is greater than required by the claim.

Claim(s) 1-3, 6, 9, 11, 13-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by US-20160043317 (“the ‘317 publication”, made of record on the third party submission).
The rejection applies to the expanded specie compounds 1-15 and compounds 17-31.
The ‘317 publication teaches at [0073]-[0074], Figure 2, Table 1 that in Example 1-1 an anode, a hole injection layer (including compounds 19 and 34), a hole transport layer (including compound 18) and an intermediate layer (compound 4 for example) – collectively as the hole transporting region.  Further, the ‘317 publication teaches an emission layer and electron transport layer and an electron injection layer – collectively the electron transport region, and a cathode (see citations references above to figure and table for example).  Further, the ‘317 publication teaches at [0073]-[0074] Figure 2 and Table 1 an anode 110 formed using an ITO layer of about 150 nm, a hole injection layer 221 and compounds 18 or 34, and doping with compound 32.  Further, the ‘317 publication teaches a hole transport layer 223 formed to a layer thickness of about 10 nm using either compound 18 or compound 35, an intermediate layer 225 was formed to a layer thickness of about 10 nm using a material including compound 4,  Still further at [0074], the ‘317 publication teaches an emission layer 130 at 25 nm in thickness using a host material including the anthracene (ADN) as the compound represented by formula 3.
Further, the ‘317 publication teaches that compound 18 is included in the second hole transport layer, compound 4 is in the intermediate layer.
With respect to claim 2, the ‘317 publication teaches at [0073-0074] the emission layer disposed on the intermediate layer.   With respect to claim 3, the ‘317 publication teaches at [0073] that in the examples each of the thickness of the intermediate layer and the thickness of the hole transport layer is 10 nm which satisfies expression 1 in claim 3.  See for example [0073].  With respect to claim 6, compound 4 is taught to be:

    PNG
    media_image4.png
    250
    324
    media_image4.png
    Greyscale
. (3)
    PNG
    media_image5.png
    249
    301
    media_image5.png
    Greyscale
(4)
In this case, Ar1-Ar4 are aryl having 6 to 60 carbons and/or are bonded to an adjacent group to form a ring.
With respect to claim 9, the ‘317 publication teaches compound 18.  With respect to claim 11 and 20, see for example the figure showing 3 HTLs for example which can comprise a dopant (see for example [0006]).

    PNG
    media_image6.png
    248
    308
    media_image6.png
    Greyscale
.
In this case, this compound meets the limitations of formula II where each Ar1 and Ar2 is an unsubstituted alkyl group having a methyl, each b,p,q,r and s is zero, L1 is unsubstituted arylene having six ring forming carbon atoms, L3 is a phenyl substituted aryl group and R7 is an unsubstituted aryl group.
With respect to claim 13-14, the ‘317 publication teaches 1-2, 4, 5, 9-10, and 12-14 with substituted alkyl for R1 and R2.  The limitations of claims 15-16 were addressed above.  

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20160043317 (“the ‘317 publication”, made of record on the third party submission).
The ‘317 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘317 publication fails to teach the refractive index limitations as required by the instant claims.
However, the refractive index is a result effective variable depending on the thickness and structural density of the film (optical density) – concentration.  The art teaches overlapping structural components and overlapping film widths with the instant claim.  
It would have been prima facie obvious to one having ordinary skill in the art to optimize refractive indices in order to improve the optical properties of the devices.   One would expect success in the optimization because similar materials, thicknesses and overlapping structures are taught in each of the film layers.

Claim(s) 1-9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20160043317 (“the ‘317 publication”, made of record on the third party submission) in view of the article to Kruzunauskiene et al. (“the K article”, Synthetic Metals 157 (2007) 401-406).
The ‘317 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘317 publication fails to teach the elected specie of formula I.
The K article teaches the elected specie of formula 1 at for example scheme 1 and in the tables.
Further, the K article teaches that these compounds are known for the same purpose as being used as hole transport materials (401).
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case one could apply prong B of KSR and substitute one known hole transport compound for another.  Further, as stated in the conclusion one is guided to these compounds because they have high thermal stability.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20160043317 (“the ‘317 publication”, made of record on the third party submission) in view of the article US-20150207084 (“the ‘084 publication”).
The ‘317 publication teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘327 publication fails to teach the other elected specie.  
However, the ‘084 publication teaches use of the elected specie in the same field of endeavor:

    PNG
    media_image7.png
    256
    309
    media_image7.png
    Greyscale
.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies – substituting one known compound for another having the same utility.  The ‘317 publication teaches compounds known to perform device application and the ‘084 publication teaches alternative compounds known for the same purpose.  One would predict that the substitution would lead to a functioning device.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.


Conclusions
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622